DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.

 Response to Amendment
	Applicant’s amendment to the claims filed December 13, 2021 has been entered.  Claim 1 is currently amended.  Claim 3 has been canceled.  Claims 9 and 10 remain withdrawn from further consideration.  Claims 1, 2 and 4-8 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2008/0157036) in view of Dei et al. (WO2014/038722).

Regarding claim 1, Ogawa et al. teach a laminate comprising a reinforcing fiber sheet (b)/base material sheet (paragraphs [0128] and [0134]; glass wool sheet) and a thermoplastic resin sheet (a)/fiber sheet (Abstract), wherein (i) the reinforcing fiber sheet (b) comprises reinforcing fibers (B) having a melting temperature of not lower than 350°C (paragraphs [0128] and [0134]; glass wool sheet), and (ii) the thermoplastic resin sheet (a) is a nonwoven fabric containing hollow fibers which comprise a thermoplastic resin (A) having a melting temperature of lower than 350°C as claimed (paragraphs [0019]-[0022], [0080], [0107] and [0124] – polypropylene, polyamide or a polyester resin such as polybutylene terephthalate).  
Ogawa et al. teach the fiber may be produced generally by spinning (paragraph [0021] and that rigidity of the sheet is improved by the hollow fiber (paragraph [0024]).  Ogawa et al. do not teach the end face angle of the hollow fiber is smaller than 60°.  
However, Dei et al. teach a method of producing a nonwoven fabric from thermoplastic materials as claimed (paragraphs [0027]-[0029]: polypropylene or a polyester, such as polybutylene terephthalate or polyethylene naphthalate, or polyamide or polycarbonate) wherein the fibers have an odd and irregular cross section with a section thicker than a thickness of a remainder of the length by extruding the material through a slit die to form a fiber having bubbles inside (Abstract; paragraphs [0014], [0044], [0045], [0046]). The oddness shape as described in Dei et al. is understood to disclose and include the required angle. The method of producing the fiber set forth by Dei et al. is understood to correspond with the method of producing the disclosed and claimed fibers.  As such, the fiber produced by Dei et al. would be expected to have the same claimed property (i.e. an end face angle smaller than 60°).  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ogawa 
As to claim 2, Ogawa et al. teach the thermoplastic resin sheet (a) is a nonwoven fabric containing hollow fibers which are arranged in a reticulate form (paragraphs [0019]-[0022], [0080] and [0124]; e.g. a needle punched sheet is reasonably understood to provide a nonwoven in reticulate form).  
As to claim, 4, Ogawa et al. teach the hollowness of the hollow fiber is not less than 5 % (paragraph [0022]).
As to claim 5, Ogawa et al. teach the thermoplastic resin (A) comprises an amorphous resin as the main component (paragraphs [0019]-[0022]; e.g. polypropylene). Dai et al. also disclose that such a material may be utilized (paragraphs [0027]-[0029]: polypropylene).  The reason to combine the references is the same as that set forth above. 
As to claim 6, Ogawa et al. teach the thermoplastic resin (A) contains incompatible components (paragraphs [0006], [0007], [0027] – polyammonium phosphate; [0019]-[0022]). 
As to claim 7, Ogawa et al. teach the reinforcing fiber sheet (b) is a woven and knitted fabric, nonwoven fabric or unidirectional sheet (paragraphs [0128] and [0134]; glass wool sheet).  
As to claim 8, Ogawa et al. teach the content of the reinforcing fibers (B) is not lower than 10 wt. % (paragraphs [0128] and [0134]; glass wool sheet).

Response to Arguments
	Applicant’s amendment to the claims filed December 13, 2021 have been fully considered.  The amendment to claim 1 has overcome the rejection based upon Ogawa et al. in view of Fujimori et al.  As such, the rejection has been withdrawn.  Applicant’s argument regarding the rejection based upon Ogawa et al. in view of Dei et al. have been fully considered, 
As to the teaching of Dei et al., applicant argues that it does not necessarily follow that Dei et al. produce a fiber having the required end face angle because, contrary to the examiner’s position, the method of Dei et al. utilized to produce the fiber does not correspond to the method set forth in the instant application because the instant application includes a drying step prior to processing the material and Dei et al. do not describe a drying step.  This argument is not persuasive. There is nothing of record that reasonably suggests that the preliminary drying of the polymer prior to processing it in substantially the same way as Dei et al. results in a non-obvious difference in the produced material. The instant specification does not make any suggestion that such a step is important to achieving the claimed result and one having ordinary skill in the art would not expect a routine expedient to be relied upon in such a manner.  For example, one having ordinary skill in the art would recognize that certain polymers such as polyesters are routinely dried prior to processing. One having ordinary skill in the art would not even necessarily expect this to be mentioned.  What does appear to be important at this point is that Dei et al. utilize the same disclosed and claimed polymeric materials and mixes these materials with the prima facie case of obviousness. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742